Order, Supreme Court, New York County (Paul G. Feinman, J.), entered August 16, 2007, which granted defendants’ motions to dismiss the complaint, unanimously affirmed, without costs.
As to the city defendants, the complaint failed to meet the pleading requirements in CPLR 3016 (a), and further failed to allege the time and manner of and persons to whom the publication was made (Seltzer v Fields, 20 AD2d 60, 64 [1963], 14 NY2d 624 [1964]). In any event, any statements allegedly made by those defendants were protected by qualified privilege, and plaintiff failed to defeat that defense by alleging malice (see Foster v Churchill, 87 NY2d 744, 751-752 [1996]).
As to the Village Voice defendants, the allegedly defamatory statements were either privileged under Civil Rights Law § 74 (see Freeze Right Refrig. & A.C. Servs. v City of New York, 101 AD2d 175 [1984]) or truthful (Silverman v Clark, 35 AD3d 1, 12-13 [2006]), or constituted pure opinion (Mercado v Shustek, 309 AD2d 646 [2003]; see Gross v New York Times Co., 82 NY2d 146 [1993]). Concur—Saxe, J.P., Nardelli, Buckley, Moskowitz and Renwick, JJ. [See 2007 NY Slip Op 32532(U).]